DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/14/2022 has been entered.  Claims 3, 8, 10, 15, 20 and 22 have been canceled.  Claims 1, 2, 4-7, 9, 11-14, 16-19, 21, 23 and 24 are presented for examination.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5-7, 11-14, 17-19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan (US 2019/0248485) in view of Border (US 2016/0187654) and further in view of Grant (US 2017/0277264).  

	Regarding claim 1, Ulaganathan teaches a system configured to interface with a remote non-human entity based on user interaction with an augmented reality environment (Fig. 1, [0016-0020] describes a system with a computing device/subsystem that displays a virtual version of an actual building, and commands drones i.e., “non-human entity,” based on actions taken on the virtual building; [0023-0024, 0033], the system provides the virtual building in an augmented reality display), the system comprising:
 	a display device configured to generate and provide images of virtual content ([0020], the computing device can include a display i.e., “the display device,” which can provide a user interface; [0023], the interface can display simulated structures), 
 	wherein the display device is physically discrete and separate from a set of remote non-human entities (Fig. 1, [0016], the computing device is separate from the drones), 
 	wherein the set of remote non-human entities is outside immediate physical presence of the user (Fig. 1, [0038], the drones may be distant from the user e.g., flying around a structure),  
 	wherein the set of remote non-human entities are tangible entities (Fig. 1, [0016], drones are tangible); and
 	one or more physical computer processors configured by computer readable instructions ([0006-0007, 0019] various processors can execute instructions to perform operations in Ulaganathan) to:
 	generate an image of a virtual content object to be displayed in the augmented reality environment ([0023], a simulated 3D structure is displayed), 
 	wherein the image of the virtual content object is a virtual replica of representation of a real-world physical object and is displayed in the augmented reality environment ([0023, 0032], the simulated building is a simulation of an actual 3D structure/building and is displayed on an interface),
   	wherein the real-world physical object is outside immediate physical presence of the user (Fig. 1, [0038], the drones may be distant from the user e.g., flying around a structure), 	wherein the set of remote non-human entities are physically discrete and separate from the real-world physical object (Fig. 1, [0016], the drones are separate from the building);
 	cause the image to be displayed in the augmented reality environment via the display device ([0023, 0032], the simulated building is a simulation of an actual 3D structure/building and is displayed on an interface),
 	wherein the augmented reality environment includes images of virtual content ([0033], the simulated building can include multiple images of virtual content e.g., the entire building, different objects in or parts of the building such as an inside wall, outside wall, etc.);
 	receive user selection of the virtual content object to interact with the virtual content object in a simulated physical interaction within the augmented reality environment ([0024-0025], a user can provide inputs on a simulated 3D structure/building; [0032-0033], for example, a user can place a circle on a portion of the 3d structure or change paint colors on the structure; this simulates adding physical paint to a physical structure i.e., “simulated physical interaction”);
 	receive inputs by the user as simulated actions towards the virtual content object during the simulated physical interaction with the virtual content object ([0032-0033], a user can provide input to manipulate the AR 3D structure; for example, the user can provide input to change paint colors or place a circle on a portion to indicate that more paint should be placed on that portion; this action simulates painting or interacting with an actual building; [0034], the operations of the drones are then determined based on the user inputs on the virtual structure; [0035-0038], for example, based on the inputs, the drone may for example apply paint on the actual building), 
 	wherein the remote non-human entities directly emulate the user (emulating can be understood as trying to be like something e.g., see definition of “emulate” in the online Merriam Webster Dictionary, at https://www.merriam-webster.com/dictionary/emulate; the user is interacting with a virtual structure and identifying/selecting locations to paint or otherwise interact with; likewise, the drones will directly emulate or follow at least aspects of this behavior i.e., the drones will interact with a real structure and identify/select locations to paint), 
 	wherein the inputs correspond to actions and/or services to be performed bv at least one of the remote non-human entities of the set ([0032-0033], a user can provide input to manipulate the AR 3D structure; for example, the user can provide input to change paint colors or place a circle on a portion to indicate that more paint should be placed on that portion; [0033] the user can change views of the building to access other service options; [0034], the operations of the drones are then determined based on the user inputs on the virtual structure; [0035-0038], for example, based on the inputs, the drone may for example apply paint on the actual building; for example, the drones will move and interact with the same portion of the building designated by the user input, and in at least this respect the drone actions mirror, simulate or resemble the input from the user or the marking of the virtual building)
 	determine at least one from the set of remote non-human entities to perform the actions and/or services based on individual inputs such that a first remote non-human entity is identified, wherein the set of remote non-human entities includes the first remote non-human entity ([0034], the operations of the drones are then determined based on the inputs on the virtual structure; [0035-0038], for example, based on the user inputs, the drone may for example apply paint on the actual building; naturally, if this is to happen, the system must determine and identify such a drone; as noted above, the user inputs have a physical aspect i.e., moving and clicking a mouse, touching a touchscreen etc.);	
 	identify the actions and/or services to be performed by the first remote non-human entity based on the inputs ([0034], the operations of the drones are then determined based on the inputs on the virtual structure; [0035-0038], for example, based on the inputs, the drone may for example apply paint on the actual building), 
 	generate instructions for the first remote non-human entity based on the identified actions and/or services ([0024-0026], based on the inputs on the virtual structure from the user, the system configures paths/training for the drones to perform the desired tasks i.e., “instructions”), 
 	wherein the instructions cause the first remote non-human entity to perform the identified actions and/or services on the real-world physical object ([0024-0027], based on the inputs on the virtual structure from the user, the system configures paths for the drones to perform the desired tasks i.e., “instructions”); and
 	cause the instructions to be transmitted to the first remote non-human entity ([0026], the system instructs or trains the drones to perform the task; [0020], the data or training can be transmitted over a communication channel; a person of ordinary skill in the art would understand that the instructions must be transmitted from the computing device to the drones, which are physically separate and controlled by the computing device; see also [0021, 0026], the drone management module may be in a drone, and it receives training/instructions for a drone from a cascade training module, which may be in the computing device).  
 	However, Ulaganathan does not expressly disclose the virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of the user as if the images of the virtual content were present in the real-world; wherein the augmented reality environment includes (i) the physical objects and/or the physical surroundings visible within the field of view of the user and (ii) the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the virtual content comprising at least the virtual content object; the physical inputs are gesture-based movements; the real-world physical object involved in an interactive game; the real world physical object in the interactive game; the actions and/or services to be performed within the interactive game; the actions and/or services cause the first remote non-human entity to further the interactive game in relation to the real-world physical object.
 	In the same field of endeavor, Border teaches 
 	the virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of the user as if the images of the virtual content were present in the real-world ([0148], Border teaches an eyepiece that can project a virtual image onto a lens, enabling a user to see both the image and the surrounding physical environment; Fig. 7, [0245], for example, a virtual image for controlling an application can be placed in the field of view over the surroundings; Fig. 42, [0406], for example, a virtual image for providing user input e.g., a virtual keyboard, can be placed on a table to appear as if it is actually sitting on the table; in the context of Ulaganathan, this means that it would be obvious to place a virtual image e.g., the virtual building of Ulaganathan, in an augmented reality environment near real, physical items)
 	wherein the augmented reality environment includes (i) the physical objects and/or the physical surroundings visible within the field of view of the user and (ii) the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings ([0148], Border teaches an augmented reality device that can project a virtual image onto a lens, enabling a user to see both the image and the surrounding physical environment; Fig. 7, [0245], for example, a virtual image for controlling an application can be placed in the field of view over the surroundings; Fig. 42, [0406], for example, a virtual image for providing user input e.g., a virtual keyboard, can be placed on a table to appear as if it is actually sitting on the table; in the context of Ulaganathan, this means that it would be obvious to place a virtual image e.g., the virtual building of Ulaganathan, in an augmented reality environment near real, physical items), 
 	the virtual content comprising at least the virtual content object (as noted above, it would be obvious to present the virtual structure of Ulaganathan in the midst of a real, physical setting using augmented reality, as done in Border);
 	the inputs are gesture-based movements ([0406, 0412, 0729, 0720], as noted above, in Border a user can interact with a virtual object using an eyepiece; for example, the user can perform gestures to select particular portions of a virtual object to issue commands related to those portions e.g., by touching those portions with a finger; in the context of the virtual building described in Ulganathan, this means that it would be obvious to issue commands by touching portions of the virtual building).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the virtual content superimposed over physical objects and/or physical surroundings visible within a field of view of the user as if the images of the virtual content were present in the real-world; wherein the augmented reality environment includes (i) the physical objects and/or the physical surroundings visible within the field of view of the user and (ii) the images of virtual content presented in conjunction with the physical objects and/or the physical surroundings, the virtual content comprising at least the virtual content object; the physical inputs are gesture-based movements as suggested in Border into Ulaganathan because Ulaganathan and Border pertain to analogous fields of technology.  Both Ulaganathan and Border pertain to a user device that presents a virtual object, which is manipulated to control another device e.g., see Ulaganathan [0024-0028].  Like Border, Ulaganathan contemplates using the user device and the virtual objects to control a drone e.g., see Border [0723]; Figs. 155-156, [0906-0907].  In Border, the user device is an augmented reality device, which can present the virtual object in the surroundings of the user.   It would be desirable to incorporate this augmented reality viewing feature into Border so that a user can view both the virtual object and the physical surroundings at the same time e.g., see Border [0148].  It should be noted as well that Ulganathan likewise contemplates an augmented reality view, which is generally understood to have such characteristics e.g., see Ulganathan [0017].  Additionally, Ulganathan teaches selecting a portion of a virtual building to issue drone commands related to that portion of the building e.g., see Ulganathan [0032, 0023, 0038, 0043, 0016].  Border also teaches selecting a portion of a virtual object to issue commands related to that portion e.g., see Border [0406, 0412, 0729, 0720].   In Border, such selections are performed by a user making a gesture e.g., touching the selected portion of the virtual object.  Although Border describes controlling particular types of virtual objects e.g., keyboards, it also notes that the techniques can be applied to a wide variety of virtual objects or interfaces e.g., see Border [0406, 0412].  It would be desirable to incorporate the above gesture-based features of Border into Ulganathan to facilitate the generation of commands related to a displayed virtual object e.g., see Border [0406, 0412, 0729, 0720].
 	However, the combination of Ulaganathan and Border does not expressly disclose the real-world physical object involved in an interactive game; the real world physical object in the interactive game; the actions and/or services to be performed within the interactive game; the actions and/or services cause the first remote non-human entity to further the interactive game in relation to the real-world physical object.
 	In the same field of endeavor, Grant teaches the real-world physical object involved in an interactive game; the real world physical object in the interactive game; the actions and/or services to be performed within the interactive game; the actions and/or services cause the first remote non-human entity to further the interactive game in relation to the real-world physical object ([0048-0052, 0058, 0003-0004], it is known to make a game out of painting real or virtual surfaces; for example, as noted in [0049, 0058], it could be a game to paint structures in a particular environment e.g., Art Hero; it should be further noted that, as indicated by Grant, almost any painting activity or work activity can be understood as a game; it is often a matter of how the user engaging in the activity perceives the activity; put another way, the above game-related features can be understood largely as an intended use i.e., for usage as part of a game, and thus lack significant patentable weight).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the real-world physical object involved in an interactive game; the real world physical object in the interactive game; the actions and/or services to be performed within the interactive game; the actions and/or services cause the first remote non-human entity to further the interactive game in relation to the real-world physical object as suggested in Grant into Ulaganathan and Border because Ulaganathan and Grant pertain to analogous fields of technology.  Both Ulaganathan and Grant relates to painting on virtual and/or real surfaces.  Grant teaches that such painting can be understood as part of a game.  It would be desirable to incorporate this feature into Ulaganathan so that the painting techniques of Ulaganthan could also be used in gaming context e.g., see Grant [0048-0052, 0058, 0003-0004].

 	Regarding claim 2, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 1.  The combination of Ulaganathan, Border and Grant also teaches wherein the set of remote non-human entities comprises one or more of a smart device, a software agent, or an artificial intelligence-powered device (Ulaganathan [0026], the drones are automated and inherently include software, and thus can be understood as smart devices or software agents).

 	Regarding claim 5, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 1.  The combination of Ulaganathan, Border and Grant also teaches 
 	electronically store non-human entity information for each of the set of non-human entities (Ulaganathan [0024], the system includes modules that store information regarding the capabilities of the drones; for example, a task configuration module determines drone paths for performing a particular task based on user inputs; the drone management module instructs the drones to perform tasks; see also Ulaganathan [0019], operations for performing the invention can be stored in a storage medium using instructions e.g., operational commands, learnt paths, etc.);
 	obtain the non-human entity information, wherein the non-human entity information describes one or more capabilities of each of the set of non-human entities, the one or more capabilities comprising one or more actions and/or services each of the set of non-human entities are able to perform (Ulaganathan [0024], the system includes modules that store information regarding the capabilities of the drones; for example, a task configuration module determines drone paths for performing a particular task based on user inputs; the drone management module instructs the drones to perform tasks; see also Ulaganathan [0019], operations for performing the invention can be stored in a storage medium using instructions e.g., operational commands, learnt paths, etc.); and
 	responsive to receipt of the gesture-based movements, identify at least one of the set of non-human entities to transmit instructions based on the gesture-based movements and the one or more capabilities of each of the set of nonhuman entities, wherein the at least one of the set of non-human entities includes the remote non-human entity (Ulaganathan [0024-0026], the system includes a task configuration module that receives user inputs on the virtual structures; these are used to determine training for the drones to perform particular actions; as noted in Ulaganathan [0026], the training is transmitted to the drone management module via a connection; the drones then perform the tasks).

 	Regarding claim 6, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 1.  The combination of Ulaganathan, Border and Grant also teaches wherein the non-human entity information further specifies an association between each of the one or more actions and/or services and a set of gesture-based movements, wherein the non-human entity information includes user input received that specifies the set of gesture-based movements, wherein the one or more actions and/or services to be taken by the first remote non-human entity based on the gesture-based movements are identified based on the non-human entity information (Ulaganathan [0024-0026], as noted in [0024], the drones are trained to perform an action based on particular inputs from a user on a virtual building; Ulaganathan [0032], for example, a user may identify a portion of the virtual building by placing a circle on it, and that is intended to mean that more paint should be placed on that portion; Border ([0406, 0412, 0729, 0720], user inputs can be provided using gestures on a virtual object, which are translated into commands or operations; Ulaganathan [0019], commands and other operations in Ulaganathan are stored in the form of instructions; that is, there must be stored information i.e., the “non-human entity information” that associates the above user inputs to particular commands).

 	Regarding claim 7, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 1.  The combination of Ulaganathan, Border and Grant also teaches wherein the non-human entity information includes an indication of a predefined format for communicating with the first remote non-human entity, wherein the one or more processors are further configured to:
 	generate the instructions for the first remote non-human entity based on the
predefined format (Ulaganathan [0023-0026], Ulaganathan describes a variety of predefined formats for communicating with the drones; for example, a user can direct drones by providing inputs on a virtual structure/building, as described in Ulaganathan [0023-0024]; Ulaganathan [0024-0026], when inputs are received, the system determines paths and training for performing the associated tasks, which are communicated to the drones and can be understood as a “predefined format.”)

  	Regarding claim 11, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 1.  The combination of Ulaganathan, Border and Grant also teaches wherein the remote non-human entity comprises a drone, a nanorobot, a swarm of drones, or a swarm of nanorobots (Ulaganathan Fig. 1, Abstract, [0016-0020], the system relates to the control of drones).

 	Regarding claim 12, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 1.  The combination of Ulaganathan, Border and Grant also teaches wherein the real-world physical object comprises a remote manned or unmanned vehicle (Ulaganathan Fig. 1, Abstract, [0016-0020], the system relates to the control of drones i.e., an unmanned vehicle).

 	Regarding claim 13, the claim corresponds to claim 1 and is rejected for the same reasons.  (Claim 13 describes a method performed by the system recited in claim 1).  

 	Regarding claim 14, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 13.  Claim 14 also corresponds to claim 2 and is rejected for the same reasons.

 	Regarding claim 17, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 13.  Claim 17 also corresponds to claim 5 and is rejected for the same reasons.  

	Regarding claim 18, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 13.  Claim 18 also corresponds to claim 6 and is rejected for the same reasons.  

	Regarding claim 19, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 13.  Claim 19 also corresponds to claim 7 and is rejected for the same reasons.  

 	Regarding claim 23, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 13.  Claim 23 also corresponds to claim 11 and is rejected for the same reasons.

 	Regarding claim 24, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 13.  Claim 24 also corresponds to claim 12 and is rejected for the same reasons.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan, Border and Grant, as applied in claims 1 and 13, and further in view of Seydoux (US 9,709,983).  

 	Regarding claim 4, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 1.  However, the combination of Ulaganathan, Border and Grant does not expressly disclose receive a response from the remote non-human entity, wherein the response includes a message and instructions to provide the message to the user; and cause the message to be communicated to the user via the display device.
 	In the same field of endeavor, Seydoux teaches 
 	receive a response from the set of remote non-human entities (col. 5, lines 17-26; col. 2, lines 3-8; col. 3, lines 53-54; col. 6, lines 18-21; , a drone can send flight data to a control device for display at the control device; for example, as noted in col. 10, lines 7-20, a command might be sent to the drone to perform an operation, and the drone can send information regarding its state in response to the command e.g., if a landing operation is requested, the drone can indicate whether it ended up landing; the control device can then display the information)
 	wherein the response includes a message and instructions to provide the message to the user (col. 5, lines 17-26; col. 2, lines 3-8; col. 3, lines 53-54; col. 6, lines 18-21; , a drone can send flight data to a control device for display at the control device; for example, as noted in col. 10, lines 7-20, a command might be sent to the drone to perform an operation, and the drone can send information regarding its state in response to the command e.g., if a landing operation is requested, the drone can indicate whether it ended up landing; the control device can then display the information; a person of ordinary skill in the art would understand that if data is transmitted to another device and displayed at that device, the data must indicate in some way that it was meant to be displayed or transmitted i.e., “instructions to provide the message to the user”); and 
 	cause the message to be communicated to the user via the display device (col. 5, lines 17-26; col. 2, lines 3-8; col. 3, lines 53-54; col. 6, lines 18-21; , a drone can send flight data to a control device for display at the control device; for example, as noted in col. 10, lines 7-20, a command might be sent to the drone to perform an operation, and the drone can send information regarding its state in response to the command e.g., if a landing operation is requested, the drone can indicate whether it ended up landing; the control device can then display the information).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated receive a response from the remote non-human entity, wherein the response includes a message and instructions to provide the message to the user; and cause the message to be communicated to the user via the display device as suggested in Seydoux into Ulaganathan and Border because Ulaganathan/Border and Seydoux pertain to analogous fields of technology.  Ulaganathan/Border and Seydoux relate to a control device that controls a drone.  In Seydoux, the drone can send data back to the control device for display.  It would be desirable to incorporate this feature into Ulaganathan/Border so that a user is aware of the results of any commands issued to the drones e.g., see Seydoux col. 10, lines 7-20.   

 	Regarding claim 16, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 13.  Claim 16 also corresponds to claim 4 and is rejected for the same reasons.  

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan, Border and Grant, as applied in claims 1 and 13, and further in view of Dahlstrom (US 2015/0274294).  

 	Regarding claim 9, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 1.  However, the combination of Ulaganathan, Border and Grant does not expressly disclose wherein the real world physical object depicted by the virtual content object comprises a house.
 	In the same field of endeavor, Dahlstrom teaches wherein the real world physical object depicted by the virtual content object comprises a house ([0013, 0033], Dahlstrom relates to a system in which drones paint various structures, including a house).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the real world physical object depicted by the virtual content object comprises a house as suggested in Dahlstrom into Ulaganathan and Border, because Ulaganathan and Dahlstrom pertain to analogous fields of technology.  Ulaganathan relates to a system in which drones paint a building or structure e.g., see Ulaganathan [0038].  Dahlstrom also pertains to a systems in which a drone paints a structure. In Dahlstrom, for example, the drone can paint a house.  It would be desirable to incorporate this feature into Ulaganathan so that the invention of Ulaganathan could be applied to the painting of a variety of known structures e.g., see Dahlstrom [0013, 0033]. 

 	Regarding claim 21, the combination of Ulaganathan, Border and Grant teaches the invention as claimed in claim 13.  Claim 21 also corresponds to claim 9 and is rejected for the same reasons.  
Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1 and 13.
 	Regarding claims 1 and 13, Applicant alleges that the cited prior art does not teach the amended limitation of “generate an image of a virtual content object to be displayed in the augmented reality environment, wherein the image of the virtual content object is a virtual replica of a real-world physical object involved in an interactive game and is displayed in the augmented reality environment, wherein the real-world physical object is outside immediate physical presence of the user and in the interactive game … receive gesture-based movements by the user as simulated actions towards virtual content object during the simulated physical interaction with the virtual content object, … wherein the gesture-based movements correspond to actions and/or services to be performed by at least one of the remote non-human entities of the set within the interactive game … identify the actions and/or services to be performed by the first remote non-human entity based on the gesture-based movements, wherein the actions and/or services cause the first remote non-human entity to further the interactive game in relation to the real-world physical object.”  Examiner has therefore rejected claims 1 and 13 under 35 U.S.C. 103 as being taught by Ulaganathan, Border and Grant.  Applicant’s remarks are moot in view of the new grounds of rejection.   
 	Applicant further alleges that Claims 2, 4-7, 9, 11, 12, 14, 16-19, 21, 23 and 24 are allowable in view of their dependency on claims 1 and 13. Claims 2, 4-7, 9, 11, 12, 14, 16-19, 21, 23 and 24 remain rejected as being taught by Ulaganthan, Border, Grant, Seydouxand/or Dahlstrom. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.   	Klowsoski (T. Klosowski, “The Psychology of Gamification: Can Apps Keep You Motivated?,” Lifehacker website, published 12/13/2014, downloaded at https://lifehacker.com/the-psychology-of-gamification-can-apps-keep-you-motiv-1521754385) teaches that almost any non-game context or task can be subjected to “gamification” or turned into a game to improve productivity e.g., see pages 1-3. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143